Citation Nr: 1616312	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  07-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 30 percent, for the period prior to February 5, 2013, and in excess of 40 percent, for the period beginning February 5, 2013, for chorioretinal scar of the left eye.

2.  Entitlement to an initial extraschedular rating in excess of 30 percent prior to February 5, 2013, for chorioretinal scar of the left eye.  

3.  Entitlement to a separate rating for scotoma of the left eye.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a Board hearing, held by the undersigned, in January 2011.  

The Board issued a decision in March 2011 denying the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 order, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA's General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

Thereafter, the case was remanded for additional development in August 2012.

In February 2014, the Board issued a decision again denying the appeal.  The Veteran then appealed the Board's February 2014 decision to the Court.  The Court issued a memorandum decision in June 2015 reversing the Board's determination that the Veteran was not entitled to a disability rating greater than 40 percent beginning February 5, 2013, and remanding the matter for readjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below addresses the issue of entitlement to a separate rating for scotoma of the left eye.  The remaining issues are addressed in the remand section.


FINDING OF FACT

The Veteran has scotoma of the left eye, which is entitled to a 10 percent disability rating beginning February 5, 2013.  


CONCLUSION OF LAW

The criteria for assignment of a 10 percent rating for scotoma of the left eye are met beginning February 5, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (DC) 6081 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the June 2015 memorandum decision, the Court concluded that the Board erred in finding that the Veteran was not entitled to a disability rating in excess of 40 percent for his left eye disability for the period beginning February 5, 2013.  See Memorandum Decision at 4-5.  The Court found that the Veteran had a scotoma, which, under 38 C.F.R. § 4.79, DC 6081, should have been awarded a 10 percent rating for the scotoma itself.  See id. at 5.  The Court remanded the matter to the Board to implement an award of a separate 10 percent rating for the scotoma beginning February 5, 2013.  See id.  

The Board will therefore award the separate 10 percent rating for scotoma beginning February 5, 2013 to comply with terms of the June 2015 memorandum decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).


ORDER

A 10 percent disability rating for scotoma from February 5, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The claims for a higher initial schedular rating for chorioretinal scar of the left eye and for a higher initial rating on an extraschedular basis prior to February 5, 2013, must be remanded to (a) attempt to obtain missing VA records, (b) obtain a new VA examination, and (c) refer the matter for extraschedular consideration.  

With regard to the missing records, a February 2013 VA examination shows that the examiner consulted with a "retinal specialist, Dr. Brar."  In briefs to the Court, the Veteran's attorney argued that VA's duty to assist required VA to attempt to obtain any notes of the consultation created by Dr. Brar.  In light of the remand, these records should be requested.  

With regard to the need for a new VA examination, the Veteran's attorney wrote in a brief in February 2016 detailing the reasons the last VA examination, conducted on February 5, 2013, was inadequate to decide the appeal.  The Board agrees that a new examination is needed to determine the ongoing severity of his service-connected left eye disability.  

With regard to referral extraschedular consideration, the Court's June 2015 memorandum decision pointed out that a VA examiner in October 2009 did not conduct a Goldman test because the examiner found the Veteran's condition to be too severe to provide reliable results.  See June 2015 Memorandum Decision at 4.  The Court felt that "[i]t is therefore unclear how the appellant's disability picture is contemplated by the rating schedule" in light of the VA examiner's finding.  

On the basis of the Court's reasoning, the Board will also direct that the matter be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all VA medical records not currently associated with the claims file.  

This should include a specific request to the VA Medical Center that conducted the VA examination in February 2013 with a request that it provide any notes and/or other written materials created by Dr. Brar in connection with his consultation with Dr. Fenton at the time of the February 2013 VA examination.  If none, a negative response should be provided.  

2.  After completing all development in paragraph 1, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected left eye condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's chorioretinal scar of the left eye condition.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  If the examiner cannot perform any needed testing, such as a Goldman visual field test, the examiner is asked to explain why.    

The examiner is also asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner is finally asked to articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all action set forth in paragraphs 1-2, refer the matter to the Director of Compensation Service for extraschedular consideration as to whether a higher individual disability rating may be assigned on an extraschedular basis for the Veteran's chorioretinal scar of the left eye prior to February 5, 2013. 

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


